Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered. 
This action is responsive to remark and amendment filed on 5/12/2021.
b.    	Claims 1-5, 11-15 and 21-25 are allowed.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Randolph P. Calhoune (Reg. No. 45,371) on 6/22/2021.


This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 5/12/2021.  Please see the attached Examiner’s Amendment.


Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-5, 11-15 and 21-25 are allowed as the prior art of record, the combined teaching of Dharmavaram and  Bhattacharjee fails to disclose the features in a particular manner as claimed.
	Dharmavaram discloses controlling access to an object, logically grouped shared objects or an object associated with one or more logical groups in a multi-user environment having different user privileges is disclosed. In one embodiment, a method for locking based on user and user privileges includes receiving a request from a user for access to one of an object or logically grouped shared objects or an object associated with one or more logical groups, determining whether the request from the user is for the object, if so, determining whether the object is locked by another user, if so, breaking the lock associated with the user holding the lock on the object and allowing access to acquire a write lock associated with the user and granting access to the object, and ending the request session.
	Bhattacharjee discloses a multi-level locking hierarchy for a relational database includes a locking level applied to a multi-dimensionally clustering table, a locking level applied to blocks within the table, and a locking level applied to rows within the blocks. The hierarchy leverages the multi-dimensional clustering of the table data for efficiency and to reduce lock overhead. Data is normally locked in order of coarser to finer granularity to limit deadlock. 
	However, the combined teaching of Dharmavaram and  Bhattacharjee fails to teach  receiving, by a processor, a query to be executed against a dataset, the dataset comprising database data tables including a fixed plurality of dimensions each having a fixed plurality of members and a locks table specifying one of a fixed plurality of lock states for the plurality of members, the fixed plurality of members each having an associated index value defined by a database index table for each of the plurality of dimensions, and the query specifying a combination of at least two of the members; determining, by the processor, the associated index value for each of the members specified in the query based on an index table defined for each dimension; determining, by the processor and based on a combination of values for the indices associated with the members specified in the query, a lock state specified in the locks table for the combination of the at least two members specified in the query; generating a query result based on the lock state for the combination of the at least two members specified in the query; and storing a record of the query result in a memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168